UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 12, 2013 Allegiant Travel Company (Exact name of registrant as specified in its charter) Nevada 001-33166 20-4745737 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 851-7300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section7 Regulation FD Item 7.01 Regulation FD. The Company is furnishing under Item7.01 of this Current Report on Form8-K the information included as Exhibit99.1 to this report. The Exhibitcontains certain information about the Company, its financial and operating results, competitive position, fleet strategy and business strategy. This information is being presented at meetings with investors or is otherwise being made available to interested parties. Statements in the presentation included as Exhibit99.1 regarding the airline industry and market conditions for aircraft are based on management’s views of current market conditions. The information in Sections 7 and 9 of this Current Report on Form8-K, including the information set forth in the Exhibit, is furnished pursuant to Item7.01 of Form8-K and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. As such, this information shall not be incorporated by reference into any of the Company’s reports or other filings made with the Securities and Exchange Commission. Forward-Looking Statements:Under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, statements in the management presentation that are not historical facts are forward-looking statements. These forward-looking statements are only estimates or predictions based on our management's beliefs and assumptions and on information currently available to our management. Forward-looking statementsmay include, among others, our ability to consummate announced transactions, timing of aircraft deliveries, future revenue and operating costs, future capacity and departure growth, future capital expenditures and other statements or comments about our future performance or strategic plans.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words "believe," "expect," “guidance,” "anticipate," "intend," "plan," "estimate," “project”, “hope”or similar expressions. Forward-looking statements involve risks, uncertainties and assumptions. Actual results may differ materially from those expressed in the forward-looking statements. Important risk factors that could cause our results to differ materially from those expressed in the forward-looking statements generally may be found in our periodic reports and registration statements filed with the Securities and Exchange Commission at www.sec.gov. These risk factors include, without limitation, volatility of fuel costs, labor issues, the effect of the economic downturn on leisure travel, debt covenants, terrorist attacks, risks inherent to airlines, our planned introduction of an additional aircraft type, demand for air services to our leisure destinations from the markets served by us,our dependence on our leisure destination markets, our competitive environment, problems with our aircraft, our reliance on our automated systems, economic and other conditions in markets in which we operate, aging aircraft and other governmental regulation, increases in maintenance costs and cyclical and seasonal fluctuations in our operating results. Any forward-looking statements are based on information available to us today and we undertake no obligation to update publicly any forward-looking statements, whether as a result of future events, new information or otherwise. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits Exhibit No. Description of Document Management Presentation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Allegiant Travel Company has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 12, 2013 ALLEGIANT TRAVEL COMPANY By: /s/ Scott Sheldon Name: Scott Sheldon Title: Chief Financial Officer - 2 - EXHIBIT INDEX Exhibit No.
